Citation Nr: 0611081	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, including organic mental disorder and dementia. 

2.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In May 2003, the veteran testified at a Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  In December 2003, the Board remanded this case to the 
RO for additional development.  

In November 2005, the Board received a written statement from 
the veteran requesting VA medical care for his mental and 
physical wounds that he said were caused by an inservice 
beating.  He did not include a waiver of review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304(c).  However, 
the Board finds that since this evidence is essentially 
duplicative of statements that the veteran previously made 
and submitted to the RO, and which the RO has already 
considered; hence, the evidence is not deemed pertinent for 
purposes of 38 C.F.R. § 20.1304(c).  Under these 
circumstances, there is no prejudice to the veteran by not 
first referring the veteran's statement to the RO for its 
review in the first instance.  Id; Bernard v. Brown, 4 Vet 
App 384 (1993).  

In a statement from the veteran, received at the RO in June 
2005, it appears that he may be seeking entitlement to VA 
outpatient dental treatment.  A claim for service connection 
for a dental disorder also raises a claim for outpatient 
dental treatment.  See Hays v. Brown, 5 Vet. App. 302 (1993).  
However, the veteran's present claim has been treated as a 
straightforward claim for service connection and 
compensation, so the issue of entitlement to outpatient 
dental treatment will not be adjudicated.  If the veteran 
indeed intends to pursue a claim for outpatient dental 
treatment, he should contact and inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  Residuals of head trauma, including organic mental 
disorder and dementia, were not manifested during the 
veteran's active duty service or for many years thereafter; 
and no current residuals of head trauma are otherwise 
etiologically related to service.  

3.  There is no competent evidence of record of a dental 
condition due to a combat wound or other in-service trauma.  


CONCLUSIONS OF LAW

1.  Residuals of head trauma, including organic mental 
disorder and dementia, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159(a), 3.303 (2005).  

2.  Service connection for a dental condition for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.381 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the March 1997 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the issues on appeal in June 2001.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2001 letter, as well as December 1997 and 
February 2003 statements of the case, and an August 2005 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the June 
2001 letter implicitly notified the claimant of the need to 
submit any pertinent evidence in his possession.  In this 
regard, the claimant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In regard to the veteran's 
currently pending claims for service connection for residuals 
of a head injury and a dental condition, the Board finds that 
the veteran is not prejudiced by a decision at this time in 
view of the Board's decision to deny the claims.  Thus, there 
is no disability rating or effective date that will be 
assigned for the claimed disabilities.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining pertinent medical records identified by the 
appellant and SSA records.  In addition, the appellant was 
provided with the opportunity to attend a hearing, which he 
attended in May 2003.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Service Connection for residuals of head trauma.

A.  Factual Background.

Service medical records include a March 1964 Report of 
Medical History that the veteran completed at his entry into 
service.  On this report the veteran noted a history of 
frequent or terrifying nightmares, depression or excessive 
worry, and attempted suicide.  Clinical neurological and 
psychiatric evaluations performed during the veteran's March 
1964 enlistment examination were noted to not be 
disqualifying.  The veteran's service medical records are 
devoid of complaints or treatment for a head injury or 
residuals of a head injury.  

A medical summary from The Presbyterian Hospital in July 1988 
shows that the veteran was brought to the hospital by the New 
York Police Department after falling through a first story 
window and fracturing his left distal radius.  The medical 
summary notes that after three days of observation, the 
veteran continued to show no deterioration in mental status.

A July 1988 private medical record notes that the veteran had 
a recent trauma that produced a left arm fracture.  The 
record also reflects the veteran's complaint of concentration 
problems since the trauma.  

On file is a November 1993 record noting that the veteran had 
not been seen since 1989.  This record shows that he had been 
mugged and beaten up very bad, suffering severe brain injury 
and facial injuries.  He was diagnosed on this November 1993 
record as having traumatic subdural hematoma brain injury, 
fractured zigmotic bone of the face.  

A March 1994 neuropsychological evaluation report from Mount 
Sinai Hospital contains a diagnosis of traumatic brain injury 
with an onset date of October 5, 1993.  The report states 
that the veteran was almost six months post-injury and had 
significant impairment in memory and learning relative to his 
overall intellectual functioning.

In May 1994, the veteran was examined for state disability 
benefit purposes and diagnosed as having traumatic brain 
injury and coronary artery disease.  

A June 1994 private medical record reflects a diagnosis of 
organic mental disorder and notes that the veteran had 
cognitive impairments regarding memory and learning.

Records from the Social Social Security Administration (SSA) 
include an August 1994 examination report by internist H. 
Finger, M.D., who reported that the veteran sustained a head 
injury with subdural hematoma in October 1993 in a mugging.  
He said that the hematoma was evacuated at Harlem Hospital 
and that the veteran had been hospitalized for a couple of 
months at a time.  He further reported that the veteran had 
had difficulties with his cognitive functioning and speech 
since.  He added that the veteran last worked in 1989 for the 
Transit Authority.  Dr. Finger rendered an impression of 
status post craniotomy for subdural hematoma and opined that 
his prognosis was guarded.  He also relayed that the veteran 
described cognitive impairment since the head injury.  

SSA records also include an August 1994 private psychiatric 
examination report prepared by Richard King, M.D., who said 
that the veteran has suffered memory loss and inability to 
function on his own since the October 1993 assault and head 
injury.  He said that the veteran was depressed because he 
was not able to function as he previously had.  He went on to 
state that the veteran suffered a fractured left wrist in 
1989 which resulted in his inability to continue working and 
opined that it was likely that his depression began at that 
time.  He diagnosed the veteran as having organic mental 
disorder, mild to moderate in degree, post-traumatic; post-
concussive disorder; adjustment disorder of adult life; 
depressed, moderate degree.

In August 1994, the veteran was found to be disabled for SSA 
purposes effective in October 1993.  The primary diagnosis 
was status post subdural hematoma.  A secondary diagnosis was 
not given.  

In November 1995, the veteran was seen at a VA medical 
facility complaining of a left inner jaw infection.  This 
record further notes that he had head trauma in 1988 and mild 
dementia.  

In May 1996, the veteran underwent a VA general examination 
and aid and attendance/housebound examination.  During the 
general examination the veteran reported that he was 
presently retired, but had been employed for 20 years as a 
mechanic with the New York City transit.  His reported 
medical history included history of head injury in service, 
and in 1988 and 1993.  This report states that the veteran 
was "mugged unconscious" in 1992.  It also shows that he 
was diagnosed as having head injury 1988 and 1993 with a 
history of subdural hematoma in 1988.  In addition, he was 
diagnosed as having dementia secondary to post traumatic 
encephalopathy, seizure disorder secondary to the head 
injuries, coronary artery disease, and bronchial asthma.

In statements dated in July 1996, the veteran said that he 
underwent POW training at Ft. Shafte, Oahu, Hawaii, and like 
men of all branches of service, he was "terribly beaten."  
He said his memory has not been the same since.  

In April 1999, the veteran underwent a VA psychiatric 
evaluation.  The examiner relayed that the veteran seemed 
angry about having to participate in POW training in service, 
and he denied combat.  He also said the veteran was not able 
to identify any residual symptom of the POW experience and 
denied any present psychiatric symptoms.  The examiner said 
that the veteran was unclear to what his problems were except 
to say that he was not able to pay his bills.  He relayed the 
veteran's history of having two postservice attacks, one in 
1989 by muggers, and the other while on the job when he was 
hit in the head.  He said the veteran had not worked since 
his on-the-job injury in 1989.  He diagnosed the veteran as 
having cognitive dysfunction, mild anxiety, and personality 
disorder.

During a May 2003 Board hearing, the veteran testified that 
he underwent a training exercise that involved him being told 
he was a prisoner of war.  He said that he was beaten and 
kicked in the head and that this gave him a "lump".  He 
also said that he began getting headaches and was given 
aspirin.  He said that he was initially diagnosed as having a 
psychiatric problem after being attacked and robbed after 
leaving a bank one day and that this occurred "long after 
service".  He said that prior to this incident he only had a 
slight memory problem.  He said that after this injury his 
memory was very bad and he was forced to resign from his job 
with the New York City Transit Authority.  

In an April 2004 statement, the veteran asserted that the 
origin of his mental impairment was the 1964 beating that 
took place during POW training exercises and was long before 
his 1988 and 1993 head injuries.  He also said that prior to 
1964 he did not exhibit any mental impairment.  

In March 2005, an "army colleague" of the veteran signed a 
statement written by the veteran stating that he "noticed 
[the veteran had] a distinct and continuous loss of memory...in 
1964."  The statement went on to state that this happened 
immediately after the veteran's 1964 head injury.  

In April 2005, the RO received a statement from the veteran's 
former employer, Conrail, informing the RO that, after a 
thorough search, no medical records had been found for the 
veteran.  

B.  Law and Analysis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  That an injury occurred in 
service alone is not enough, there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that he sustained a head injury in 
service during POW training.  Specifically, he asserts that 
he was beaten by men carrying rifles and was kicked in the 
head.  Both he and a service colleague state that the 
veteran's memory problems began after this inservice trauma.  

Notwithstanding the veteran's contentions and the contention 
from a service colleague noted above, the veteran's service 
medical records are completely devoid of any treatment for or 
notation of a head injury, either from POW training or any 
other incident.  

The only notation of psychiatric or neurologic problems in 
the veteran's service medical records is found on a March 
1964 Report of Medical History, wherein he reported a history 
of frequent or terrifying nightmares, depression or excessive 
worry, and suicide attempt(s).  However, he was not found to 
have any neurologic or psychiatric defects during his March 
1964 enlistment examination and, with respect to such 
clinical evaluations, he was found to not be disqualifying.  
The remaining service medical records are completely silent 
with respect to any complaints of or treatment for a 
neurological or psychiatric disorder.  

Regarding postservice evidence, the medical records are clear 
in showing that the veteran sustained two traumas.  The first 
trauma occurred in July 1988 and involved a left arm fracture 
and some possible memory problems related to a fall through a 
first story window.  In this regard, there is a private 
medical record dated in July 1988 that notes that the veteran 
had a recent trauma that produced a left arm fracture.  The 
record also reflects that the veteran reported concentration 
problems since the trauma.  The second trauma occurred in 
1993 and was the result a mugging and severe beating.  In 
1993, the veteran was diagnosed with traumatic subdural 
hematoma, brain injury, and fractured zigmotic bone of the 
face.  SSA records show that the veteran was awarded 
disability benefits, effective in October 1993, due to status 
post subdural hematoma.  

Thus, as is evident from the evidence outlined above, the 
earliest medical evidence showing any residuals of head 
trauma is not until many years after service, in 1988.  See 
generally Maxson, supra.  Moreover, there is no competent 
medical evidence that any current residuals of a head trauma 
are etiologically related to the veteran's period of active 
service.  Rather, the postservice medical records relate 
residuals of a head trauma to post-service traumatic injures, 
which occurred in 1988 and 1993, respectively.  
Interestingly, during an April 1999 VA examination, the 
veteran denied having any psychiatric symptoms; and, he was 
unable to identify any residual symptoms of his claimed POW 
training trauma, other than the fact that it happened and he 
was angry about it.  

With regard to his claim that he currently suffers from 
residuals of head trauma as a result of service, the Board 
has carefully considered the veteran's contentions and 
testimony, and does not doubt his sincerity.  He is certainly 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, 
because there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the Board finds that the evidence in this case is not 
in a state of relative equipoise; rather, for the reasons 
provided above, the preponderance of the evidence is against 
the claim.  Consequently, the benefit of the doubt rule is 
not for application and the claim for service connection for 
residuals of head trauma, including organic mental disorder 
and dementia, must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  

III.  Service Connection for residuals of Dental Trauma.

A.  Factual Background.

The veteran's March 1964 enlistment examination report does 
not contain any dental findings or notations.  However, the 
veteran underwent a VA dental examination approximately six 
days after his March 1964 enlistment examination.  Findings 
revealed that the veteran had missing teeth numbers 12, 13 
and 16.  Dental treatment from June 1964 to July 1965 
includes dental caries, fillings, and deep scaling.  In 
September 1964, the veteran expressed his desire to have 
missing teeth replaced.  In November 1964, he was treated for 
a fractured bridge to teeth numbers 11-14.  His service 
medical records are devoid of complaints or treatment for a 
head or mouth injury or residuals of a head or mouth injury.  

In November 1995, the veteran was seen at a VA medical 
facility complaining of a left inner jaw infection.  He 
reported that he had previously been prescribed ampicillin 
for the same condition approximately two to three months 
earlier.  He was assessed as having a dental infection and 
was prescribed ampicillin.  This record further notes that 
the veteran had head trauma in 1988 and mild dementia.  

VA outpatient records show that the veteran was seen for 
dental treatment in April and May 1996 to teeth numbers 29 
and 30.  Findings of distal decay and caries are noted.  

In statements dated in July 1996, the veteran said that he 
underwent POW training at Ft. Shafte, Oahu, Hawaii and like 
men of all branches of service, he was "terribly beaten."  
He also reported being treated at Tripoli Hospital for his 
teeth and requested authorization for treatment to replace 
missing teeth.  

In October 1996, the veteran stated that he was applying for 
service connection for the loss of three teeth.  He explained 
that the teeth did not fall out during service, but the 
damage to these teeth occurred in service during POW 
training.  In a subsequent statement received in November 
1996, the veteran informed the RO that the teeth that were 
marked on his inservice dental chart were now gone.  He said 
the teeth "in front" were where the injury took place.  

During a May 2003 Board hearing, the veteran testified that 
he was beaten during POW training and was hit in the mouth; 
as a result, he stated that he suffered a broken tooth and 
required stitches under his lower lip.  He stated that he 
received treatment for the broken tooth in service and it was 
filled with gold.  The veteran also testified that, at some 
point after service, the tooth started aching and was pulled.  
The veteran reported that he was told the tooth "got 
decayed", but he had no idea why.  He also noted that he 
thought the tooth had had a "root canal or something".  He 
indicated that he wanted treatment to replace the missing 
tooth.  

In March 2005, an "army colleague" of the veteran signed a 
statement written by the veteran noting that he had had an 
injury to [his] mouth and teeth, during prisoner-of-war 
training exercises.  

B.  Law and Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  

The veteran is seeking service connection for a dental 
disability he asserts stems from dental trauma in service.  
Specifically, he asserts that he sustained damage to his 
teeth in service during POW training.  

While due consideration has been given to the veteran's 
contention regarding sustaining an inservice dental injury 
during POW training (and receiving inservice hospital 
treatment for such injury), his service dental records do not 
show that he sustained any dental trauma to his mouth or 
teeth.  Instead, they show that he was treated for routine 
care including caries, fillings and deep scaling.  They also 
show that he had a bridge for teeth numbers 11, 12, 13 and 
14, which was repaired in November 1964 due to a fracture in 
it.  In regard to this bridge, a service dental record dated 
approximately six days after the veteran's active duty entry 
shows that he underwent a dental examination and was noted to 
be missing teeth numbers 12, 13 or 16.  There is no 
indication from this dental record, or any other records, 
that these missing teeth are due to any type of trauma that 
occurred during the short period that the veteran had been in 
service at that time.  Furthermore, the veteran is not 
claiming that these missing teeth are due to inservice 
trauma.  Rather, the teeth that he seeks service connection 
for were reportedly pulled at some point after service.  

There is simply no indication in the veteran's service 
medical and dental records of dental trauma.  Also, because 
the veteran is not claiming that his alleged inservice dental 
injury was incurred during combat, the provisions of 
38 U.S.C.A. § 1154(b) do not warrant further consideration.  

The veteran's belief that he has a postservice dental 
condition related to inservice dental trauma has been 
considered; however, as a layperson, he is not qualified to 
render an opinion on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Even assuming 
that the veteran did sustain dental trauma in service, there 
is still no competent and probative evidence relating a 
present dental condition to such trauma.  Postservice dental 
records primarily show treatment related to dental caries, 
decay and a jaw infection.  

Accordingly, in view of the lack of probative evidence of 
dental trauma in service, the Board is without legal 
authority under governing regulations to grant service 
connection for a dental condition for purposes of an award of 
disability compensation benefits.  Where, as here, the law is 
dispositive of the claim, it should be denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).



ORDER

Service connection for residuals of head trauma, including 
organic mental disorder and dementia, is denied.  

Service connection for residuals of dental trauma is denied.  



____________________________________________
SUZIE S. GASTON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


